Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 12/15/2020 and election filed 1/7/2022, wherein claims 1-15 are pending and claim 15 is withdrawn. 

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 1/7/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two substantially vertical segments in hypothenar and thenar regions, respectively (claim 13) and applied grip features on the lower palm area further comprises one or two substantially horizontal segments between the two vertical segments (claim 14) must be shown or the feature(s) canceled from the claim(s). If these features are in the drawings, please label them.  No new matter should be entered.
Figs. 4A,4B, and 5 are objected to because they include improper shading which reduces legibility of the figures. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings (MPEP 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  “two or more fingers” should be written as “two or more of the fingers” to maintain antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 is rejected because it positively claims a human body by the phrase “an area of palmar region (180) between regions that are region of pads of a ball of hand, hypothenar region and thenar region". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user and/or making clear in the claim language that the various regions are referring to regions of the glove rather than regions of the wearer’s hand. 
Any remaining claims are rejected as depending from a rejected base claim.

	
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear whether a knit fabric supported glove comprises all the other claimed features or if the exterior polymer coating is a separate element. Does the “comprising” in claim 1 refer only to the exterior polymer coating, or to “A knit fabric supported glove with fingers and an exterior polymer coating”? It is also unclear what the grip inside surface is a grip inside surface of. The applicant could consider claim language along the lines of:  “A knit fabric supported glove comprising:  fingers, and an exterior polymer coating comprising a palm dip, wherein a friction- or tack-providing polymer coating is provided on selected portion(s) of a grip inside surface of the knit fabric supported glove  to provide in-grip features.”

Regarding claim 3, it is unclear whether “an area of a thenar region” is referring to a portion of the glove or a portion of a wearer’s hand. For the purpose of this office action, the examiner is interpreting this as referring to a portion of the glove however the applicant should amend the claim to clarify. The applicant is reminded that positively claiming a human organism is not permitted and will result in a 101 rejection.
Regarding claim 5, it is unclear whether “an area of a thenar region” is referring to a portion of the glove or a portion of a wearer’s hand. For the purpose of this office action, the examiner is interpreting this as referring to a portion of the glove however the 
Regarding claim 6, it is unclear whether “a distal phalanx region of five or more fingers” is referring to a portion of the glove or a portion of a wearer’s hand. For the purpose of this office action, the examiner is interpreting this as referring to a portion of the glove however the applicant should amend the claim to clarify. To refer to a portion of the glove, the applicant should claim “a distal phalanx region of five or more of the fingers” to refer to the fingers of the glove of claim 1. The applicant is reminded that positively claiming a human organism is not permitted and will result in a 101 rejection.
Regarding claim 7, it is unclear what is meant by “optionally wherein the in grip features occupy an area of about 15% or less of the grip inside surface” because it is unclear whether the in grip features occupy an area of about 15% or less of the grip inside surface is required or not. The applicant could positively claim this feature in a new dependent claim if desired. The examiner does not consider this feature to be a requirement of claim 7.
Regarding claim 10, it is unclear what is meant by “at least about 50% of a length of a finger 110 portion of the grip inside surface, and at least about 65% of portions of grip inside surface provided by fingers 120, 130 and 140 is free of areas having applied grip features” because it appears that the applicant is trying to include portions of the drawings into the claims. Portions of the drawings should not be positively recited in the claims and reference characters should be placed in parentheses. Reference characters do not affect the scope of the claims  (MPEP 608.01(m)). The applicant can refer to the fingers by their names (i.e., pinky, ring, index, etc.).

Regarding claim 12, it is unclear whether “on a lower palm area comprises two substantially vertical segments in hypothenar and thenar regions” is referring to portions of the glove or portions of a wearer’s hand. For the purpose of this office action, the examiner is interpreting this as referring to portions of the glove however the applicant should amend the claim to clarify. The applicant is reminded that positively claiming a human organism is not permitted and will result in a 101 rejection.
Regarding claim 13, it is unclear whether “locations at finger tips and on a palm” is referring to portions of the glove or portions of a wearer’s hand. For the purpose of this office action, the examiner is interpreting this as referring to portions of the glove however the applicant should amend the claim to clarify. The applicant is reminded that positively claiming a human organism is not permitted and will result in a 101 rejection.
Regarding claim 13, it is unclear what is meant by “two substantially vertical segments in hypothenar and thenar regions, respectively” because it is not clear if the 
Regarding claim 14, it is unclear what is meant by “the lower palm area further comprises one or two substantially horizontal segments between the two vertical segments” in light of applicant’s specification because applicant’s figures (for example, figs. 9D,9E) show two substantially horizontal segments, but they are above the segments located in the hypothenar and thenar regions rather than between them. Additionally, “the two vertical segments” is lacking antecedent basis and may need to be amended in accordance with claim 13 (the two vertical segments could be referring to one on each side, or there could be four vertical segments total, two on each side).

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (U.S. 20140041096).
Regarding claim 1, Takahashi teaches a knit fabric supported glove (3, para. 43) with fingers (figs. 1,2) and an exterior polymer coating (7 on exterior of glove) comprising a palm dip (fig. 1) (paras. 59, 70), wherein a friction- or tack-providing polymer coating (7 on interior of the glove) is provided on selected portion(s) of a grip inside surface (inside surface of glove including dorsal and palmar sides) to provide in-grip features (paras. 69,71).
Regarding claim 2, Takahashi teaches the selected portion comprises one or more of an area of a distal phalanx region of two or more fingers, an area comprising pad areas at a base of two or more of the fingers, or an area of a hypothenar region (placement of 7 on outside of glove corresponds with placement of 7 inside glove, figs. 1,2)(paras. 61,69,71).
Regarding claim 3, Takahashi teaches there are in-grip features (7 on interior of the glove)  in an area of a thenar region (placement of 7 on outside of glove corresponds with placement of 7 inside glove, fig. 1)(paras. 61,69,71).
Regarding claim 4, Takahashi teaches there are in-grip features in pad areas at a base of five or more of the fingers (placement of 7 on outside of glove corresponds with placement of 7 inside glove, fig. 1)(paras. 61,69,71).
Regarding claim 5, Takahashi teaches there are in-grip features in an area of a thenar region (placement of 7 on outside of glove corresponds with placement of 7 inside glove, fig. 1)(paras. 61,69,71).

Regarding claim 7, Takahashi teaches the portion(s) having in-grip features comprise an area of about 60% or less of the grip inside surface (appears about 60% or less per figs. 1,2; placement of 7 on outside of glove corresponds with placement of 7 inside glove, paras. 61,69,71,).
Regarding claim 12, Takahashi teaches the in-grip features comprise locations at finger tips and on a palm (placement of 7 on outside of glove corresponds with placement of 7 inside glove, figs. 1,2)(paras. 61,69,71) configured to reduce inside slippage of the glove in gripping a representative cylinder (would reduce inside slippage of the glove in gripping a representative cylinder, paras. 70,71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (U.S. 20160262469) in view of Lei (U.S. Patent No. 5983395) in view of Johnson (U.S. 20140223630).
	Regarding claim 1, Fernando teaches a knit fabric supported glove (100) with fingers (figs. 1,2) (paras. 19-23) and an exterior polymer coating (202) comprising a 
	Lei teaches a glove (100,fig. 5) having a friction providing coating (texture on interior of glove, col. 2, lines 25-42, fig. 5) on finger tip portions (selected portion(s)) of a grip inside surface to provide in-grip features (fig. 5, col. 2, lines 15-42).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a friction providing coating on finger tip portions (selected portion(s)) of the grip inside surface of Fernando to provide in-grip features in view of Lei in order to provide sensory feedback to the user’s fingers to create a heightened awareness of touch and feel (col. 1, lines 37-56 of Lei).
	While Lei teaches that the texture can be formed by any acceptable material (col. 2, lines 25-33), the Fernando/Lei combined reference doesn’t specifically teach the friction providing coating is a polymer coating.
	Johnson teaches a glove (figs. 6,7) having an interior polymer (rubber) coating (22)(paras. 28,29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the friction providing coating of the Fernando/Lei combined reference out of rubber in view of Johnson in order to provide enhanced grip ability without relying on a tacky outer surface (para. 29 of Johnson).

Regarding claim 9, the Fernando/Lei/Johnson combined reference teaches the in grip features occupy an area of about 10% or less of the grip inside surface (fig. 5 of Lei).
Regarding claim 10, the Fernando/Lei/Johnson combined reference teaches wherein at least about 50% of a length of a finger 110 portion of the grip inside surface, and at least about 65% of portions of grip inside surface provided by fingers 120, 130 and 140 is free of areas having applied grip features (fig. 5 of Lei).
Regarding claim 11, the Fernando/Lei/Johnson combined reference teaches an area of palmar region (180) between regions that are region of pads of a ball of hand, hypothenar region and thenar region is about 80% or more free of areas having applied grip features (fig. 5 of Lei).

Claims 1, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 20140223630) in view of  Fernando et al. (U.S. 20160262469).
Regarding claim 1, Johnson teaches an elastic material supported glove (10,12, figs. 6,7) with fingers (figs. 6,7) and an exterior polymer coating (24) comprising a palm dip (figs. 6,7, para. 29) , wherein a friction- or tack-providing polymer coating (22)(para. 19) is provided on selected portion(s) of a grip inside surface to provide in-grip features (paras. 28,29,33 figs. 6,7); but fails to teach the elastic material is a knit fabric.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the elastic material of Johnson a knit fabric in view of Fernando because a knit fabric would provide a flexible conforming glove and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Regarding claim 13, the Johnson/Fernando combined reference teaches the selected portion(s) having applied grip features on a lower palm area comprises two substantially vertical segments (A,B, see annotated fig.) in hypothenar and thenar regions (fig. 6), respectively.
Regarding claim 14, the Johnson/Fernando combined reference teaches the selected portion(s) having applied grip features on the lower palm area further comprises one or two substantially horizontal segments (C, see annotated fig.) between the two vertical segments (A,B, see annotated fig.)(fig. 6).


    PNG
    media_image1.png
    755
    631
    media_image1.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732